Case 1:17-bk-13076   Doc 65   Filed 09/11/20 Entered 09/11/20 16:16:19   Desc Main
                              Document     Page 1 of 7
Case 1:17-bk-13076   Doc 65   Filed 09/11/20 Entered 09/11/20 16:16:19   Desc Main
                              Document     Page 2 of 7
Case 1:17-bk-13076   Doc 65   Filed 09/11/20 Entered 09/11/20 16:16:19   Desc Main
                              Document     Page 3 of 7
Case 1:17-bk-13076   Doc 65   Filed 09/11/20 Entered 09/11/20 16:16:19   Desc Main
                              Document     Page 4 of 7
Case 1:17-bk-13076   Doc 65   Filed 09/11/20 Entered 09/11/20 16:16:19   Desc Main
                              Document     Page 5 of 7
Case 1:17-bk-13076   Doc 65   Filed 09/11/20 Entered 09/11/20 16:16:19   Desc Main
                              Document     Page 6 of 7
Case 1:17-bk-13076       Doc 65      Filed 09/11/20 Entered 09/11/20 16:16:19     Desc Main
                                     Document     Page 7 of 7



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                CINCINNATI DIVISION

 In Re:                                          Case No. 1:17-bk-13076

 Sherry Lynn King
                                                 Chapter 13
  fka Sherry Lynn Wallace

 Debtor.                                         Judge Jeffery P. Hopkins

                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice of Mortgage Payment Change was served
electronically on September 11, 2020 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on September 11, 2020 addressed to:

          Sherry Lynn King, Debtor
          4789 Caprice Drive
          Middletown, OH 45044

                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
